Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 5, 2018

                                     No. 04-18-00558-CR

                                   Rosalinda Huereca PENA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 455468
                      Honorable Wayne A. Christian, Judge Presiding


                                        ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


       The brief of appellant, Rosalinda Huereca Pena, was originally due October 15, 2018.
Neither the brief nor a motion for extension of time to file the brief were filed. Therefore, on
October 18, 2018, the clerk of this court sent appellant’s court-appointed counsel, Suzanne
Kramer, a letter notifying her of the deficiency and requiring a response within ten days. See
TEX. R. APP. P. 38.8(b)(2).

        On November 1, 2018, Ms. Kramer filed a motion to dismiss, questioning whether her
client’s notice of appeal was timely filed. Ms. Kramer asked this court to clarify whether, under
the circumstances presented, the court’s jurisdiction was invoked. On November 5, the court
issued an order explaining why the notice of appeal was timely and denying the motion to
dismiss. We noted that appellant’s brief was past due and the court ordered “Suzanne Kramer to
file appellant’s brief by November 14, 2018.”

        Ms. Kramer did not file the appellant’s brief by November 14 and did not otherwise
respond to this court’s November 5 order. Therefore, on November 20, 2018, the court issued an
order that stated in part:
                We therefore order appellant’s appointed appellate counsel, Suzanne M.
       Kramer, to file appellant’s brief by November 30, 2018. If the brief is not filed as
       ordered, this appeal may be abated for an abandonment hearing and counsel may
       be ordered to show cause why she should not be held in civil or criminal contempt
       of this court.

Ms. Kramer has not filed the brief or any other response to our November 20, 2018 order.

        We ORDER Suzanne Kramer to file appellant’s brief electronically and to deliver a
paper copy of the brief to this court not later than 5:00 p.m. on December 18, 2018. If she does
not file and deliver the brief by 5:00 p.m. on December 18, we ORDER Suzanne Kramer to
appear in the courtroom at the Fourth Court of Appeals, 300 Dolorosa, Suite 3200, San Antonio,
Texas, on December 19, 2018, at 2:00 p .m., before a panel consisting of Chief Justice Marion,
Justice Chapa, and Justice Rios to show cause why she should not be held in criminal contempt
and civil contempt of this court or otherwise sanctioned for:

       1) violating this court’s November 5, 2018 order by failing to file appellant’s brief by
          November 14, 2018;

       2) violating this court’s November 20, 2018 order by failing to file appellant’s brief by
          November 30, 2018; and

       3) violating this order by failing to file appellant’s brief both electronically and by
          delivering a paper copy of the brief to this court by 5:00 p.m. on December 18, 2018.

       Ms. Kramer is advised that she has a right to be represented by counsel at the show cause
hearing and the proceedings will be recorded by a certified court reporter.

       We further ORDER the clerk of this court to serve this order on Suzanne Kramer by
email and to effect personal service of this order on her with proof of service.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court